Title: From Alexander Hamilton to Otho H. Williams, 12 April 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department April 12th 1790.
Sir

I have considered the circumstances you state in your Letter of the 6th inst. respecting vessels owned by Citizens of Rhode Island.
I am of opinion that those vessels in the case you mention, are Subject to the Same Tonnage to which registered vessels owned by Citizens of the united States without License are liable: because if they were to enjoy all the privileges of coasting vessels, they would be placed on a more favorable footing than registered or licensed vessels, which could never have been the intention of the Legislature.
With regard to the case of Wm Atkinson, if you are fully Satisfied, that there was no intention of fraud, it will be best not to hasten the prosecution of that cause, as there is now a Bill before the house to provide for the remission or mitigation of fines forfeitures and penalties in certain cases.
I am   Sir   Your Obedt Servt
A HamiltonSecy of the Treasury
O H. Williams EsqrCollector for the Port of Baltimore

